COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 MARTA MARTINEZ,                                 §
                                                                 No. 08-08-00270-CV
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                             210th Judicial District Court
                                                 §
 ALLEN SANDY WARD, ET AL,                                     of El Paso County, Texas
                                                 §
                   Appellees.                                      (TC# 2004-1321)
                                                 §


                                 MEMORANDUM OPINION

        This appeal is before the Court for determination whether it should be dismissed for lack

of jurisdiction. Appellant Ms. Marta Martinez filed a notice of appeal on September 3, 2008. By

letter dated September 3, 2008, the clerk of this Court notified Ms. Martinez of the Court’s intent

to dismiss the case for lack of jurisdiction as it appeared there was no appealable order entered in

the trial court. The clerk informed Ms. Martinez of our intent to dismiss the appeal without

further notice, unless a party, within ten days of the date of the notice, could show grounds for

continuing the appeal. We have not received a response.

        Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the Legislature deems appealable. TEX .CIV .PRAC.&REM .CODE ANN . § 51.012,

§ 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.).

Given the absence of a final judgment or other appealable order, we dismiss this case for lack of

jurisdiction.
November 6, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                             -2-